DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Amendment
Applicant's amendment, filed on May 24 of 2021, has been entered.  Claims 1-3, 9 and 10 have been amended. No claim has been cancelled.  Claim 12 has been added.  Claims 1-12 are still pending in this application, with claims 1, 9 and 10 being independent.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
IN THE CLAIMS
CLAIM 1.	A fluorescent molded body, comprising: 
a first surface configured to receive excitation light outputted from a laser light source; 
a plurality of protrusions evenly arranged on the first surface
a second surface that faces the first surface; 
a phosphor layer that includes phosphor particles, wherein the phosphor layer is between the first surface and the second surface, and the phosphor layer is on a line orthogonal to a center of the second surface; and 
a first inclined lateral surface and a second inclined lateral surface, 
wherein each of the first inclined lateral surface and the second inclined lateral surface extends between the first surface and the second surface, 

the phosphor particles emit a specific light based on excitation of the phosphor particles by the excitation light, 
a light emission wavelength of the emitted specific light is λ, and 
a distance between a position at which the first inclined lateral surface is in contact with the second surface and a position at which the second inclined lateral surface is in contact with the second surface is less than 2λ.  
 
CLAIM 9.	A solid light source, comprising: 
a laser light source configured to output excitation light; and 
a fluorescent molded body that includes: 
a first surface configured to receive the excitation light, 
a plurality of protrusions evenly arranged on the first surface
a second surface that faces the first surface, 

a first inclined lateral surface and a second inclined lateral surface, 
wherein each of the first inclined lateral surface and the second inclined lateral surface extends between the first surface and the second surface, 
each of the first inclined lateral surface and the second inclined lateral surface is inclined at a blunt angle with respect to the second surface, 
the phosphor particles emit a specific light based on excitation of the phosphor particles by the excitation light, 
a light emission wavelength of the emitted specific light is λ, and 
a distance between a position at which the first inclined lateral surface is in contact with the second surface and a position at which the second inclined lateral surface is in contact with the second surface is less than 2λ.  

10. (Currently Amended) An electronic apparatus, comprising: 
a laser light source configured to output excitation light; and 
a fluorescent molded body that includes: 

a plurality of protrusions evenly arranged on the first surface
a second surface that faces the first surface, 
a phosphor layer that includes phosphor particles, wherein the phosphor layer is between the first surface and the second surface, and the phosphor layer is on a line orthogonal to a center of the second surface, and 
a first inclined lateral surface and a second inclined lateral surface, 
wherein each of the first inclined lateral surface and the second inclined lateral surface extends between the first surface and the second surface, 
each of the first inclined lateral surface and the second inclined lateral surface is inclined at a blunt angle with respect to the second surface, 
the phosphor particles emit a specific light based on excitation of the phosphor particles by the excitation light, 

a distance between a position at which the first inclined lateral surface is in contact with the second surface and a position at which the second inclined lateral surface is in contact with the second surface is less than 2λ.

Allowable Subject Matter
Claims 1-12, as best understood, are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a fluorescent molded body including a first surface configured to receive excitation light from a laser; a plurality of protrusion evenly arranged on the first surface; a second surface facing the first surface; a phosphor layer provided between the first and second surfaces and on a line orthogonal to a center of the second surface, the phosphor layer emitting a specific light when excited by the excitation light, the specific light having a wavelength; and first and second lateral surfaces extending between the first and second surfaces, each forming a blunt angle with the second surface such that a distance between the points where the first and second lateral surfaces each contacts the second surface is less than twice the wavelength of the specific light.
While the use and advantages of conical molded bodies, specifically those including a phosphor layer configured to be excited by incident light, are old and well .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 

/Ismael Negron/
Primary Examiner
AU 2875